Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into as of the
22nd day of May, 2008, by and between Comverse Technology, Inc., a New York
corporation (together with its successors and assigns permitted under this
Agreement, the “Company”), and Joseph R. Chinnici (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company desires to employ the Executive as its Executive Vice
President and Chief Financial Officer and to enter into an employment agreement
embodying the terms of such employment; and

WHEREAS, the Executive desires to enter into this Agreement and to accept such
employment, subject to the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
(individually a “Party” and together the “Parties”), intending to be legally
bound, agree as follows:

 

1.

Definitions.

(a)    “Base Salary” shall mean the Executive’s base salary as determined in
accordance with Section 4 below, including any applicable increases and
permitted decreases.

 

(b)

“Board” shall mean the Board of Directors of the Company.

 

(c)

“Cause” shall mean:

 

(i)

an indictment or conviction of the Executive of, or a plea of nolo contendere by
the Executive to, any felony;

 

(ii)

a material violation by the Executive of federal or state securities laws, as
determined by a court or other governmental body of competent jurisdiction;

 

(iii)

willful misconduct or gross negligence by the Executive with regard to the
Company resulting in material and demonstrable harm to the Company;

 

(iv)

a material violation by the Executive of any material Company policy or
procedure provided to the Executive, including without limitation a material
violation of the Company’s Code of Business Conduct and Ethics, resulting in
material and demonstrable harm to the Company;

 

(v)

the repeated and continued failure by the Executive to carry out, in all
material respects, the reasonable and lawful directions of the Company’s Chief
Executive Officer and President and/or Board that are within the Executive’s
individual control and consistent with the Executive’s status as a senior
executive of the Company and his duties and responsibilities hereunder; provided
such failure has

 

--------------------------------------------------------------------------------



continued after it has been brought to the Executive’s attention by the Chief
Executive Officer and President and/or Board, except, in all cases, for a
failure that is attributable to the Executive’s illness, injury or Disability;
or

 

(vi)

fraud, embezzlement, theft or material dishonesty by the Executive against the
Company (other than good faith immaterial expense account disputes);

provided, however, that no finding of Cause pursuant to subsections (iii) or
(iv) hereof shall be effective unless and until the Company has provided the
Executive with written notice thereof in accordance with Section 26 below
stating with specificity the facts and circumstances underlying the finding of
Cause and, if the basis for such finding of Cause is capable of being cured by
the Executive, providing the Executive with an opportunity to cure the same
within thirty (30) calendar days after receipt of such notice in accordance with
Section 26 below.

For purposes of this Agreement, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon specific direction given pursuant to a
resolution adopted by the Board of Directors or on the advice of Company counsel
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.
Notwithstanding the above, any termination of Executive’s employment based on
Cause shall not be deemed to be for Cause unless and until Executive has been
provided with (i) written notice specifying in detail the basis for such action
and (ii) on at least (10) days prior notice, an opportunity, together with legal
counsel, to be heard on such proposed determination.

 

 

(d)

“Change in Control” shall occur upon:

 

(i)

any person, entity or affiliated group becoming the beneficial owner or owners
of more than fifty percent (50%) of the outstanding equity securities of the
Company, or otherwise becoming entitled to vote shares representing more than
fifty percent (50%) of the total voting power of the Company’s then-outstanding
securities eligible to vote to elect members of the Board (the “Voting
Securities”);

 

(ii)

a consolidation or merger (in one transaction or a series of related
transactions) of the Company pursuant to which the holders of the Company’s
equity securities immediately prior to such transaction (or series of related
transactions) would not be the holders immediately after such transaction (or
series of related transactions) of more than fifty percent (50%) of the Voting
Securities of the entity surviving such transaction (or series of related
transactions);

 

(iii)

during any period of two consecutive years, individuals who at the beginning of
such period constituted the entire Board ceased for any reason to constitute a
majority thereof unless the election, or the nomination for election by the
Company’s shareholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; or

 

(iv)

a sale of all or substantially all of the Company’s assets.

 

 

 

2

 

--------------------------------------------------------------------------------



 

(e)

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(f)    “Compensation Committee” shall mean the Compensation Committee of the
Board or another committee of the Board that performs the functions typically
associated with a compensation committee.

(g)    “Disability” shall mean the Executive’s inability to substantially
perform his duties and responsibilities under this Agreement for a period of six
(6) consecutive months or nine (9) out of twelve (12) nonconsecutive months due
to a physical or mental disability, as the term “physical or mental disability”
is defined in the Company’s long-term disability insurance plan then in effect
(or would be so found if the Executive applied for coverage or benefits under
such plan).

 

(h)

“Effective Date” shall mean June 5, 2008.

(i)    “Good Reason” shall mean, without the Executive’s prior written consent,
the occurrence of any of the following events or actions, provided that no
finding of Good Reason shall be effective unless and until the Executive has
provided the Company, within sixty (60) calendar days of becoming aware of the
facts and circumstances underlying the finding of Good Reason, with written
notice thereof in accordance with Section 26 below stating with specificity the
facts and circumstances underlying the finding of Good Reason and, if the basis
for such finding of Good Reason is capable of being cured by the Company,
providing the Company with an opportunity to cure the same within thirty (30)
calendar days after receipt of such notice in accordance with Section 26 below:

 

(i)

any reduction in the Executive’s Base Salary or Target Bonus, other than as part
of an across-the-board reduction applicable to all senior executives of the
Company that results in a reduction to the Executive proportional to that of
other executives, provided, however, that an across-the-board reduction of
Executive’s compensation in excess of 10% of Base Salary or 20% of Target Bonus
shall constitute Good Reason;

 

(ii)

an actual relocation of the Executive’s principal office to another location
more than 35 miles from Manhattan, New York City, New York;

 

(iii)

any material diminution in the Executive’s title, position or reporting status,
or any material diminution of the Executive’s duties or responsibilities;

 

(iv)

notice to Executive of the Company’s intention not to renew this Agreement
pursuant to Section 2 below.

 

(v)

a failure of the Company to obtain the assumption in writing of its obligations
under this Agreement by any successor to all or substantially all of the assets
of the Company within ten (10) calendar days after completion of a merger,
consolidation, sale or similar transaction and the failure to deliver a copy of
the document effecting such assumption to the Executive upon the Executive’s
written request; or

 

(vi)

a material breach by the Company of any provision of this Agreement.

 

 

 

3

 

--------------------------------------------------------------------------------



(j)    “Term of Employment” shall mean the period specified in Section 2 below,
as such period may be extended.

 

2.

Term of Employment.

The Company hereby employs the Executive, and the Executive hereby accepts such
employment, for the period commencing on the Effective Date and ending January
31, 2010, subject to earlier termination of the Term of Employment in accordance
with the terms of this Agreement (the “Initial Term”). This Agreement shall be
automatically renewed for additional one (1) year periods at the end of the
Initial Term and on each anniversary thereafter, unless either Party notifies
the other Party in writing, in accordance with Section 26, of his or its
intention not to renew this Agreement not less than sixty (60) calendar days
prior to such expiration date or anniversary, as the case may be. Executive
shall be based in the Company’s headquarters in New York, New York with such
travel within and outside of the United States as may be reasonably required in
the performance of Executive’s duties.

 

3.

Position, Duties and Responsibilities; Reporting.

As of the Effective Date and continuing for the remainder of the Term of
Employment, the Executive shall be employed as the Executive Vice President and
Chief Financial Officer. In this capacity, the Executive shall be have the
duties, responsibilities and authority commensurate with the position and such
other duties and responsibilities as are appropriate for a person holding the
offices set forth in this section and assigned by the Company’s Chief Executive
Officer. Unless prevented by illness, injury or Disability, the Executive shall
devote substantially all of the Executive’s time, attention and efforts during
normal working hours, and at such other times as the Executive’s duties may
reasonably require, to the duties of the Executive’s employment; provided,
however, that the Executive may (a) serve on civic or charitable boards or
committees; or (b) with the approval of the Company’s Chief Executive Officer,
serve on other corporate boards or committees; provided, in each case of (a) and
(b) and in the aggregate, that such activities do not conflict or interfere with
the performance of the Executive’s duties hereunder or conflict with Section 14.
The Executive shall report to the Company’s Chief Executive Officer in carrying
out his duties under this Agreement. If requested, the Executive shall also
serve as an executive officer and/or member of the board of directors of any of
the Company’s subsidiaries or affiliates without additional compensation.

 

4.

Base Salary.

As of the Effective Date and for the remainder of fiscal year 2008, the
Executive shall be paid a Base Salary at the rate of not less than five hundred
thousand ($500,000) per annum, payable in accordance with the regular payroll
practices of the Company. Thereafter, the Base Salary shall be reviewed no less
frequently than annually, including in respect of fiscal year 2009, and the
amount thereof may be increased in the discretion of the Board or the
Compensation Committee. After giving effect to the preceding two sentences, the
Base Salary may not be decreased unless the Executive provides his prior written
consent to such decrease or it is part of an across-the-board reduction
applicable to all senior executive officers of the Company that results in a
reduction to the Executive proportional to that of other executives (subject to
the exception set forth in Section 1(i)(i)).

 

5.

Incentive Compensation Arrangements.

The Executive’s maximum annual bonus opportunity for each fiscal year shall be
$550,000 (and shall be adjusted based on future increases in Base Salary) and
will be payable based upon the achievement of performance criteria developed by
the Company’s Chief Executive Officer; provided,

 

 

 

4

 

--------------------------------------------------------------------------------



however, that the Executive’s bonus for fiscal year 2008 shall not be less than
Two Hundred Thousand Dollars ($200,000). For purposes of this Agreement,
Executive’s target bonus opportunity (“Target Bonus”) shall be $350,000 (subject
to achievement of the requisite performance criteria). Any bonuses shall be
payable when bonuses are customarily payable under the Company’s regular payroll
practices, but in no event later than 2 and 1/2 months following the end of the
applicable fiscal year.

 

6.

Long-Term Incentive Compensation Programs.

(a)      The Compensation Committee and the Company’s management will recommend
that the Board approve, at its first scheduled meeting after the date hereof, a
grant effective on the Effective Date, to the Executive of 40,000 deferred stock
units representing the right to receive, upon vesting, shares of Company common
stock (“Common Stock”) in accordance with the terms and conditions of the
Company’s 2005 Stock Incentive Compensation Plan and the form of the Company’s
Deferred Stock Award Agreement and vesting one-third on each of the first,
second and third anniversary of the Effective Date.

(b)      During the Term of Employment (including fiscal year 2009), the
Executive will be eligible to receive equity awards under the Company’s stock
incentive plans based on the performance of the Company and the performance of
the Executive, as recommended by the Company’s Chief Executive Officer and
determined in the good faith discretion of the Board and/or Compensation
Committee, as applicable, and consistent with the Executive’s role and
responsibilities as Executive Vice President and Chief Financial Officer of the
Company, with such awards to be assessed on an annual basis.

 

7.

Equity Grant.

The Compensation Committee and the Company’s management will recommend that the
Board approve, at its first scheduled meeting after the date hereof, a one-time
grant (in addition to any grant under Section 6 above), effective on the
Effective Date, to the Executive of 30,000 deferred stock units representing the
right to receive, upon vesting, shares of Common Stock in accordance with the
terms and conditions of the Company’s 2005 Stock Incentive Compensation Plan and
the form of the Company’s Deferred Stock Award Agreement as a one time grant
(the “Special One-Time Equity Grant”). These deferred stock units will vest
one-third on each of the first, second and third anniversary of the Effective
Date.

 

8.

Employee Benefit Programs.

During the Term of Employment, the Executive shall be entitled to participate in
all employee welfare and pension benefit plans, programs and/or arrangements
applicable to senior-level executives other than those relating to cash bonuses
or equity awards (as to which Sections 5 and 6 hereof shall govern).

 

9.

Reimbursement of Business Expenses.

During the Term of Employment, the Executive is authorized to incur reasonable
business expenses in carrying out his duties and responsibilities under this
Agreement, and the Company shall reimburse him for all such reasonable business
expenses, subject to documentation in accordance with the Company’s policies
relating thereto. In addition, the Company shall pay for reasonable legal fees
and expenses up to an amount of $15,000 incurred by the Executive in connection
with the negotiation and drafting of this Agreement.

 

 

 

5

 

--------------------------------------------------------------------------------



 

10.

Perquisites.

During the Term of Employment, the Executive shall be entitled to participate in
the Company’s executive fringe benefit programs applicable to the Company’s
senior-level executives (if any) in accordance with the terms and conditions of
such programs as in effect from time to time. During the term of employment, the
Executive shall be entitled to an annual additional supplemental payment of
$25,000 payable as additional salary during the course of the year in accordance
with the regular payroll practices of the Company.

 

11.

Vacation.

The Executive be entitled to four (4) weeks paid vacation in each calendar year
and seven (7) personal days administered in accordance with the Company’s
policies in place from time to time.

 

12.

Relocation Reimbursement and Housing Allowance.

From and after the Effective Date and through and including August 31, 2008, the
Company shall reimburse the Executive for all reasonable expenses for lodging
and travel to and from Maryland, subject to documentation in accordance with the
Company’s policies relating thereto. From and after September 1, 2008 through
and including May 31, 2009, the Executive shall be entitled to a housing
allowance in the amount of $6,500 per month payable as additional Base Salary in
accordance in accordance with the regular payroll practices of the Company.

 

13.

Termination of Employment.

(a)          Termination of Employment Due to Death or Disability. In the event
of the Executive’s death or Disability during the Term of Employment, the Term
of Employment shall end as of the date of the Executive’s death or Disability
and his estate and/or beneficiaries, as the case may be, shall be entitled to
the following, subject to Section 28 below:

 

(i)

Base Salary earned but not paid prior to the date of his death or Disability,
and any annual bonus earned pursuant to Section 5, but unpaid, as of the date of
death or Disability for the immediately preceding fiscal year, payable to
Executive in a lump sum less applicable tax withholdings when bonuses are paid
by the Company to its senior-level executives in respect of such fiscal year
(but not later than 2-1/2 months after the end of such fiscal year);

 

(ii)

a pro-rata share of the Executive’s Target Bonus pursuant to Section 5 based on
the number of days the Executive is employed during the year of termination,
payable to Executive in a lump sum less applicable tax withholdings when bonuses
are paid by the Company to its senior-level executives in respect of such fiscal
year (but not later than 2-1/2 months after the end of such fiscal year);

 

(iii)

any amounts earned, accrued or owing to the Executive prior to the date of his
death but not yet paid under Sections 8, 9, 10, 11 or 12 above in accordance
with the terms thereof payable to Executive in a lump sum less applicable tax
withholdings; and

 

(iv)

such other or additional benefits, if any, as may be provided under applicable
plans, programs and/or arrangements of the Company.

 

 

 

6

 

--------------------------------------------------------------------------------



In addition, in the event of a termination of Executive’s employment for
Disability, all unvested deferred stock units pursuant to the Special One Time
Equity Grant under Section 7 above shall become fully vested on the date of such
termination. In no event shall a termination of the Executive’s employment for
Disability occur unless the Party terminating the Executive’s employment
provides written notice within ten (10) business days to the other Party in
accordance with Section 26 below.

(b)   Termination of Employment by the Company for Cause. If the Company
terminates the Executive’s employment for Cause during the Term of Employment,
the Term of Employment shall end as of the date of termination and the Executive
shall be entitled to the following:

 

(i)

Base Salary earned but not paid prior to the date of termination payable to
Executive in a lump sum less applicable tax withholdings;

 

(ii)

any amounts earned, accrued or owing to the Executive prior to the date of
termination but not yet paid under Sections 8, 9, 10, 11 or 12 above in
accordance with the terms thereof payable to Executive in a lump sum less
applicable tax withholdings; and

 

(iii)

such other or additional benefits, if any, as may be provided under applicable
plans, programs and/or arrangements of the Company.

   (c)    Termination of Employment by the Company without Cause or by the
Executive for Good Reason. If the Executive’s employment is terminated by the
Company without Cause (other than due to death or Disability) or by the
Executive for Good Reason, the Term of Employment shall end as of the date of
termination and the Executive shall be entitled to the following, subject to
Section 28:

 

(i)

Base Salary earned but not paid prior to the date of termination payable to
Executive in a lump sum less applicable tax withholdings;

 

(ii)

any annual bonus earned pursuant to Section 5, but unpaid, as of the date of
termination for the immediately preceding fiscal year, payable to Executive in a
lump sum less applicable tax withholdings when bonuses are paid by the Company
to its senior-level executives in respect of such fiscal year (but not later
than 2-1/2 months after the end of such fiscal year);

 

(iii)

a pro-rata share of the Executive’s Target Bonus pursuant to Section 5 based on
the number of days Executive is employed during the year of termination, payable
to Executive in a lump sum less applicable tax withholdings when bonuses are
paid by the Company to its senior-level executives in respect of such fiscal
year (but not later than 2-1/2 months after the end of such fiscal year);

 

(iv)

one hundred percent (100%) of the greater of (A) the Base Salary in effect on
the date of termination or (B) the Base Salary in effect immediately prior to
any reduction that would constitute Good Reason, payable to Executive in a lump
sum less applicable tax withholdings within the later of (i) 30 calendar days
after the date of termination or (ii) the expiration of the revocation period,
if applicable, under the release contemplated by Section 13(i) below, in
accordance with the Company’s regular payroll practice;

 

 

 

7

 

--------------------------------------------------------------------------------



 

(v)

one hundred percent (100%) of the Target Bonus (regardless of any performance
requirements), payable to Executive in a lump sum less applicable withholdings
within the later of (i) 30 calendar days after the date of termination or (ii)
the seventh day after the expiration of the revocation period, if applicable,
under the release contemplated by Section 13(i) below;

 

(vi)

to have the Company pay the full premiums (employer and employee portions) for
the Executive’s and any covered beneficiary’s coverage under COBRA health
continuation benefits over the twelve (12) month period immediately following
the date of termination;

 

(vii)

any amounts earned, accrued or owing to the Executive prior to the date of
termination but not yet paid under Sections 8, 9, 10, 11 or 12 in accordance
with the terms thereof payable to Executive in a lump sum less applicable tax
withholdings;

 

(viii)

All unvested deferred stock units pursuant to the Special One Time Equity Grant
shall become fully vested on the date of termination ; and

 

(ix)

such other or additional benefits, if any, as may be provided under applicable
plans, programs and/or arrangements of the Company.

In no event shall a termination of the Executive’s employment without Cause
occur unless the Company gives written notice to the Executive in accordance
with Section 26 below.

(d)    Termination of Employment Due to a Change in Control. If the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason in connection with or within one (1) year after a Change in Control,
the Executive shall be entitled to the following, subject to Section 28:

 

(i)

Base Salary earned but not paid prior to the date of termination payable to
Executive in a lump sum less applicable tax withholdings;

 

(ii)

any annual bonus earned pursuant to Section 5, but unpaid, as of the date of
termination for the immediately preceding fiscal year, payable to Executive in a
lump sum less applicable tax withholdings when bonuses are paid by the Company
to its senior-level executives in respect of such fiscal year (but not later
than 2-1/2 months after the end of such fiscal year);

 

(iii)

a pro-rata share of the Executive’s Target Bonus pursuant to Section 5 based on
the number of days the Executive is employed during the year of termination,
payable to Executive in a lump sum less applicable tax withholdings when bonuses
are paid by the Company to its senior-level executives in respect of such fiscal
year (but not later than 2-1/2 months after the end of such fiscal year);

 

(iv)

one hundred and fifty percent (150%) of the greater of (A) the Base Salary in
effect on the date of termination or (B) the Base Salary in effect immediately
prior to any reduction that would constitute Good Reason, payable to Executive
in a lump sum less applicable tax withholdings within the later of (i) 30
calendar days after the date of termination or (ii) the expiration of the
revocation period, if

 

 

 

8

 

--------------------------------------------------------------------------------



applicable, under the release contemplated by Section 13(i) below, in accordance
with the Company’s regular payroll practice;

 

(v)

one hundred and fifty percent (150%) of the Target Bonus (regardless of any
performance requirements), payable to Executive in a lump sum less applicable
tax withholdings within the later of (i) 30 calendar days after the date of
termination or (ii) the seventh day after the expiration of the revocation
period, if applicable, under the release contemplated by Section 13(i) below;

 

(vi)

to have the Company pay the full premiums (employer and employee portions) for
the Executive’s and any covered beneficiary’s coverage under COBRA health
continuation benefits over the eighteen (18) month period immediately following
the date of termination;

 

(vii)

any amounts earned, accrued or owing to the Executive prior to the date of
termination but not yet paid under Sections 8, 9, 10, 11 or 12 in accordance
with the terms thereof payable to Executive in a lump sum less applicable tax
withholdings;

 

(viii)

the immediate vesting of all stock options and deferred stock awarded to the
Executive, with any options granted after the Effective Date having a minimum
exercise period of one (1) year from the date of termination or, if less, the
maximum exercise period permitted by Section 409A, subject to any option plan
provisions relating to a change in control or similar event and to the initial
ten (10) year term of the options; provided, however, that, if necessary, such
exercise period shall be extended if permitted by Section 409A until the
exercise of the options would cease to violate any federal or state securities
laws subject to the initial ten (10) year term of the options; and

 

(ix)

such other or additional benefits, if any, as may be provided under applicable
plans, programs and/or arrangements of the Company.

(e)    Termination of Employment by the Executive Without Good Reason. If the
Executive terminates his employment without Good Reason, other than a
termination of employment due to death or Disability, the Executive shall be
entitled to the same payments and benefits as provided in Section 13(b) above.
In no event shall a termination of the Executive’s employment without Good
Reason occur unless the Executive gives at least thirty (30) calendar days
advance written notice to the Company in accordance with Section 26 below.

(f)    Termination by Notice of Nonrenewal by the Company. If the Company
terminates the Executive’s employment as a result of or following the Company
providing a notice of non-renewal of this Agreement in accordance with Section 2
above, the Executive shall be entitled to the same payments and benefits as
provided in Section 13(c) or 13(d), as applicable. If the Company provides such

 

 

 

9

 

--------------------------------------------------------------------------------



nonrenewal notice, but does not terminate Executive’s employment, then the
Executive shall have Good Reason under Section 1(i).

(g)    No Mitigation; No Offset. In the event of a termination of the
Executive’s employment for any reason under this Section 13, the Executive shall
be under no obligation to seek other employment and there shall be no offset
against amounts due to the Executive under this Agreement on account of any
compensation attributable to any subsequent compensation he may receive. The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others; provided that the
foregoing shall in no way limit the Company’s remedies upon a breach or
threatened breach of the restrictive covenants in Section 14.

(h)    Additional Payments. If the Executive becomes subject to the excise tax
imposed by Code Section 4999 (the “Parachute Excise Tax”) with respect to any
payment(s), benefit(s) or distribution(s) received by, or payable to or for the
benefit of, the Executive (or otherwise) in connection with, or by reason of,
any Change in Control or any change in ownership or effective control of the
Company (as determined under IRC Section 280G) that occurs prior to January 1,
2010, the Company and the Executive agree that the Company shall pay to the
Executive a tax gross-up payment so that after payment by the Executive of all
federal, state and local excise, income, employment, Medicare and any other
taxes (including any related penalties and interest) resulting from the payment
of the parachute payments and the tax gross-up payments to the Executive by the
Company, the Executive retains on an after-tax basis an amount equal to the
amount that the Executive would have retained if he had not been subject to the
Parachute Excise Tax.

(i)    Waiver and Release. As a condition precedent to receiving the
compensation and benefits provided under Section 13(c) and 13(d) (but not any of
the amounts described in clauses (i), (vii) and (ix) of Sections 13(c) and 13(d)
above), the Executive shall execute a waiver and release substantially in the
form attached to this Agreement as Exhibit A.

 

14.

Restrictive Covenants.

(a)      Nondisclosure. During the Term of Employment and thereafter, the
Executive shall not disclose to anyone or make use of any trade secret or
proprietary or confidential information of the Company, including such trade
secret or proprietary or confidential information of any customer or other
entity to which the Company owes an obligation not to disclose such information,
which he acquires during the Term of Employment, including, without limitation,
records kept in the ordinary course of business, except (i) as such disclosure
or use may be required or appropriate in connection with his work as an employee
of the Company, (ii) when required to do so by a court of law, governmental
agency or administrative or legislative body (including a committee thereof)
with apparent jurisdiction to order him to divulge, disclose or make accessible
such information or (iii) as to such confidential information that becomes
generally known to the public or trade without his violation of this Section
14(a). Nothing herein shall preclude Executive from discussing the Agreement
and/or any plan or other agreement referred to herein and/or any aspect of his
compensation and/or benefits with his family and/or his advisors.

(b)      Assignment of Rights. The Executive hereby sells, assigns and transfers
to the Company all of his right, title and interest in and to all inventions,
discoveries, improvements and copyrightable subject matter (the “Rights”) that,
during the Term of Employment, are made or conceived by him, alone or with

 

 

 

10

 



--------------------------------------------------------------------------------



others, and that relate to the Company’s present business or arise out of any
work he performs or information he receives regarding the business of the
Company while employed by the Company. The Executive shall fully disclose to the
Company as promptly as possible all information known or possessed by him
concerning the Rights, and upon request by the Company and without any further
compensation in any form to him by the Company, but at the expense of the
Company, execute all applications for patents and copyright registrations,
assignments thereof and other applicable instruments and do all things that the
Company may reasonably deem necessary to vest and maintain in it the entire
right, title and interest in and to all such Rights.

(c)      Noncompetition.   For and in consideration of the compensation to be
paid by the Company pursuant to the terms hereof, and in recognition of the fact
that the Executive will have access to confidential information and other
valuable rights of the Company, the Executive covenants and agrees that he will
not, at any time during his employment with the Company and for a period of
twelve (12) months thereafter, directly or indirectly, engage in Competitive
Business. “Competitive Business” shall mean any business or any activity related
to the development, sale, production, manufacturing, marketing or distribution
of products or services that are in competition with products or services that
the Company or any of its subsidiaries (other than Verint Systems Inc., Ulticom,
Inc., Starhome, B.V. and their subsidiaries) produces, sells, manufactures,
markets, distributes or has interest in, in any state or foreign country in
which the Company or any of its subsidiaries (other than Verint Systems Inc.,
Ulticom, Inc. and Starhome, B.V. and their subsidiaries) then conducts business
or reasonably has plans to conduct business, provided that after the end of the
Executive’s employment Competitive Business shall exclude product lines or
services that account for less than 5% of the Company’s aggregate revenue as
projected in the Company’s then current business plan for the three-year period
following termination of employment. It is not the intent of this covenant to
bar the Executive from employment in any company whose general business is the
manufacture of communications equipment or delivery of communications services,
only to limit specific and direct competition with the Company as aforesaid. In
furtherance thereof, it is acknowledged that it shall not be a breach of this
Section 14(c) for the Executive to provide services to an entity or person that
is not itself a Competitive Business, but has a division, business unit or
segment that is a Competitive Business, so long as the Executive demonstrates to
the Company's reasonable satisfaction that the Executive does not and will not,
directly or indirectly, provide services or advice to such division, business
unit or segment that is the Competitive Business. Notwithstanding the foregoing,
nothing contained in this Agreement shall prevent the Executive from being an
investor in securities of a competitor listed on a national securities exchange
or actively traded over-the-counter so long as such investments are in amounts
not significant as compared to his total investments or to the aggregate of the
outstanding securities of the issuer of the same class or issue of the specific
securities involved are less than 2% of the respective company’s outstanding
equity securities and the Executive is solely a passive investor (or option
holder) in each such company and if such company has a Competitive Business, the
Executive does not and will not, directly or indirectly, provide services or
advice to such company.

(d)      Nonsolicitation. For and in consideration of the compensation to be
paid by the Company pursuant to the terms hereof, and in recognition of the fact
that the Executive will have access to confidential information and other
valuable rights of the Company, the Executive covenants and agrees that he will
not, at any time during his employment with the Company and for a period of
twelve (12) months thereafter, directly or indirectly, induce, attempt to
induce, or aid others in inducing, an employee of the Company to accept
employment or affiliation with another firm or corporation engaging in such
business or activity of which the Executive is an employee, owner, partner or
consultant. The Executive further agrees that he will not, whether on
Executive’s own behalf or on behalf of any other individual, partnership, firm,
corporation or business organization, either directly or indirectly, solicit,
induce, persuade, or entice, or endeavor to solicit, induce,

 

 

 

11

 

--------------------------------------------------------------------------------



persuade, or entice, any person who is then a customer, supplier, or vendor of
the Company or any of its affiliates to cease being a customer, supplier, or
vendor of the Company or any of its affiliates or to divert all or any part of
such person’s or entity’s business from the Company or any of its affiliates.

(e)      Duration and Scope. The Company and the Executive agree that the
duration and geographic scope of the restrictive covenants set forth in this
Section 14 are reasonable. In the event that any court of competent jurisdiction
determines that the duration or the geographic scope, or both, are unreasonable
and that such provision is to that extent unenforceable, the Company and the
Executive hereto agree that the provision shall remain in full force and effect
for the greatest lesser time period and in the greatest lesser area that would
not render it unenforceable. The Company and the Executive intend that this
provision shall be deemed to be a series of separate covenants, one for each and
every county of each and every state of the United States of America and each
and every political subdivision of each and every country outside the United
States of America where this provision is intended to be effective. The
Executive acknowledges and agrees that the Company would not have an adequate
remedy at law and would be irreparably harmed in the event that any of the
provisions of this Section 14 were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, the Executive agrees
that the Company shall be entitled to equitable relief, including preliminary
and permanent injunctions and specific performance, in the event Executive
breaches or threatens to breach any of the provisions of such Sections, without
the necessity of posting any bond or proving special damages or irreparable
injury. Such remedies shall not be deemed to be the exclusive remedies for a
breach or threatened breach of the provisions of this Section 14 by Executive,
but shall be in addition to all other remedies available to the Company at law
or equity. The Executive acknowledges and agrees that no breach by the Company
of this Agreement or failure to enforce or insist on its rights under this
Agreement shall constitute a waiver or abandonment of any such rights or defense
to enforcement of such rights. If the provisions of this Section 14 are ever
deemed by a court to exceed the limitations permitted by applicable law, the
Executive and the Company agree that such provisions shall be, and are,
automatically reformed to the maximum lesser limitations permitted by such law.

 

15.

Indemnification.

The Company confirms and acknowledges that the Company is obligated to indemnify
the Executive pursuant to the terms of the Indemnification Agreement between the
Company and the Executive dated as of the date hereof (the “Indemnification
Agreement”) and the Company’s By-laws, and that the Executive shall, in any
event, be indemnified to the fullest extent permitted by law. The Executive
shall be entitled to the same Director and Officer Insurance coverages as apply
to other executive officers of the Company.

 

16.

Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, agents, heirs (in the case of the Executive) and
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company; provided, however, that such rights or
obligations may be assigned or transferred pursuant to a sale of more than 50%
of the outstanding equity securities of the Company, a merger or consolidation
in which the Company is not the continuing entity, or the sale or liquidation of
all or substantially all of the assets of the Company; provided further,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

 

 

12

 

--------------------------------------------------------------------------------



 

17.

Representation.

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization. The Executive represents and warrants that no agreement exists
between him and any other person, firm or organization that would be violated by
the performance of his obligations under this Agreement.

 

18.

Entire Agreement.

This Agreement (including the attached Exhibit A and any plan, other agreements
or attachments referred to herein) and the Indemnification Agreement contains
the entire understanding and agreement between the Parties concerning the
subject matter hereof and supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, with
respect thereto including, without limitation, any offer letters or employment
agreements and anynondisclosure, nonsolicitation, inventions and/or
noncompetition agreements between the Parties.

 

19.

Amendment or Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.

 

20.

Withholding.

The Company may withhold from any amounts payable under this Agreement such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

21.

Severability.

In the event that any provision of this Agreement shall be determined by a court
of competent jurisdiction to be invalid or unenforceable for any reason, in
whole or in part, the remaining parts, terms or provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law.

 

22.

Survivorship.

The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to preserve
such rights and obligations.

 

23.

Controlling Document.

If any provision of any agreement, plan, program, policy, arrangement or other
written document between or relating to the Company and the Executive conflicts
with any provision of this Agreement, the provision of this Agreement shall
control and prevail.

 

 

13

 

--------------------------------------------------------------------------------



 

 

24.

Beneficiaries/References.

The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s
death, reference in this Agreement to the Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.

 

25.

Governing Law/Jurisdiction.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York without reference to principles of
conflicts of law unless superseded by federal law. The Parties agree that any
suit, action or other legal proceeding that is commenced to resolve any matter
arising under or relating to any provision of this Agreement shall be commenced
only in a court of the State of New York (or, if appropriate, a federal court
located within the State of New York), and the Parties consent to the
jurisdiction of such court. Each Party shall be responsible for paying its own
fees and expenses (including reasonable attorney fees) in connection with any
dispute under this Agreement except to the extent (if any) that Executive’s
legal fees and expenses are required to be reimbursed pursuant to the
Indemnification Agreement and/or D&O insurance coverage referred to in Section
15 and except to the extent that the Executive has a right to reimbursement of
legal fees and expenses under applicable law.

 

26.

Notices.

All notices shall be in writing, shall be hand delivered or sent to the
following addresses listed below using a reputable overnight express delivery
service and shall be deemed to be received when hand delivered or one (1)
calendar day after depositing with such overnight service for next day delivery.

 

If to the Company:

Comverse Technology, Inc.

 

810 Seventh Avenue, 35th Floor

New York, New York 10019

Attention: Chief Executive Officer

with a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: David Zeltner, Esq.

 

 

If to the Executive:

Joseph R. Chinnici

at the most recent address of Executive

set forth in the personnel records of the Company

 

 

27.

Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

 

 

14

 

--------------------------------------------------------------------------------



 

28.

Cooperation.

The Executive agrees to cooperate with the Company in the investigation, defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company related to events occurring
during Executive’s employment with the Company. Such cooperation shall include
meeting with representatives of the Company upon reasonable notice at reasonable
times and locations to prepare for discovery or any mediation, arbitration,
trial, administrative hearing or other proceeding or to act as a witness. The
Executive shall notify the Company if the Executive is asked to assist, testify
or provide information by or to any person, entity or agency in any such
proceeding or investigation. The Company shall reimburse the Executive for
expenses reasonably incurred in connection therewith (including reasonable
attorney fees if it is determined that utilization of  Company counsel would
create a conflict). The Company shall also compensate Executive for his time in
connection with such cooperation if he is no longer employed by the Company at a
rate of $300 per hour. Any such cooperation occurring after the termination of
Executive’s employment shall be subject to Executive’s other business and
personal commitments, and shall be scheduled to the extent reasonably
practicable so as not to unreasonably interfere with Executive’s business or
personal affairs. Notwithstanding the above, nothing herein shall require
Executive to waive any legal rights he has or may have at any time.

 

29.

Compliance with Code Section 409A.

(a)         If any payment, compensation or other benefit provided to the
Executive in connection with his employment termination is determined, in whole
or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A and the Executive is a specified employee as defined in
Section 409A(2)(B)(i), no part of such payments shall be paid before the day
that is six (6) months plus one (1) day after the date of termination (the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the date of termination and the
New Payment Date shall be paid to the Executive in a lump sum on such New
Payment Date. Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement. Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to the Executive that
would not be required to be delayed if the premiums therefor were paid by the
Executive, the Executive shall pay the full cost of premiums for such welfare
benefits during the six-month period and the Company shall pay the Executive an
amount equal to the amount of such premiums paid by the Executive during such
six-month period promptly after its conclusion.

(b)       The Parties acknowledge and agree that the interpretation of Section
409A and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to the Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A. If, however, any such benefit or payment
is deemed to not comply with Section 409A, the Company and the Executive agree
to renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any severance payments payable hereof) so that
either (i) Section 409A will not apply or (ii) compliance with Section 409A will
be achieved; provided, however, that any resulting renegotiated terms shall
provide to the Executive the after-tax economic equivalent of what otherwise has
been provided to the Executive pursuant to the terms of this Agreement, and
provided further, that any deferral of payments or other benefits shall be only
for such time period as may be required to comply with Section 409A.

 

 

15

 



 

 

30.

Counterparts.

This Agreement may be executed in two or more counterparts, and such
counterparts shall constitute one and the same instrument. Signatures delivered
by facsimile shall be deemed effective for all purposes to the extent permitted
under applicable law.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

COMVERSE TECHNOLOGY, INC.

 

 

 

By:

  /s/  Andre Dahan

 

Name:

Andre Dahan

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

THE EXECUTIVE

 

 

 

/s/  Joseph R. Chinnici

Joseph R. Chinnici

 

 

 

 

 

16

 

--------------------------------------------------------------------------------



EXHIBIT A

 

This RELEASE (“Release”) dated as of ____________________ between Comverse
Technology, Inc., a New York corporation (the “Company”), and Joseph R. Chinnici
(the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated May 22, 2008 under which the Executive was employed to serve as
the Company’s Executive Vice President and Chief Financial Officer (the
“Employment Agreement”); and

 

WHEREAS, the Executive’s employment with the Company (has been) (will be)
terminated effective _________________; and

 

WHEREAS, pursuant to Section 13 of the Employment Agreement, the Executive is
entitled to certain compensation and benefits upon such termination, contingent
upon the execution of this Release;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:

 

1. The Executive, on his own behalf and on behalf of his heirs, estate and
beneficiaries, does hereby release the Company, and in such capacities, any of
its subsidiaries or affiliates, and each past or present officer, director,
agent, employee, shareholder, and insurer of any such entities, from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of his employment with the Company, or arising out of the
severance of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including, but
not limited to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Executive or on his behalf
under federal, state or local law, whether by statute, regulation, in contract
or tort, and including, but not limited to, every claim for front pay, back pay,
wages, bonus, fringe benefit, any form of discrimination (including but not
limited to, every claim of race, color, sex, religion, national origin,
disability or age discrimination), wrongful termination, emotional distress,
pain and suffering, breach of contract, compensatory or punitive damages,
interest, attorney’s fees, reinstatement or reemployment. If any arbitrator or
court rules that such waiver of rights to file, or have filed on his behalf, any
administrative or judicial charges or complaints is ineffective, the Executive
agrees not to seek or accept any money damages or any other relief upon the
filing of any such administrative or judicial charges or complaints. The
Executive relinquishes any right to future employment with the Company and the
Company shall have the right to refuse to re-employ the Executive, in each case
without liability of the Executive or the Company. The Executive acknowledges
and agrees that even though claims and facts in addition to those now known or
believed by him to exist may subsequently be discovered, it is his intention to
fully settle and release all claims he may have against the Company and the
persons and entities described above, whether known, unknown or suspected.

 

2. The Company and the Executive acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of, or preclude the Executive from asserting his rights to
enforce any existing obligation of the Company (i) to indemnify the Executive
for his acts as an officer or director of Company in accordance with the
Company’s By-laws, the Indemnification Agreement (as defined in Section 15 of
the Employment Agreement), and other agreements or the law, as to continued
coverage and rights under director and officer liability insurance policies,
(ii) to the Executive and his eligible, participating dependents or
beneficiaries under any existing group welfare, equity, or retirement plan of
the Company in which the Executive and/or such dependents

 

 

 

17

 

 



 

 

are participants, or (iii) to pay any amounts payable under the terms of the
Employment Agreement (including, without limitation, any severance or other
items payable following termination of Executive’s employment). In addition,
Executive does not waive his right to file a charge with the EEOC or participate
in an investigation conducted by the EEOC; however, Executive expressly waives
his right to monetary or other relief should any administrative agency,
including but not limited to the EEOC, pursue any claim on Employee’s behalf.

3. The Executive acknowledges that he has been provided at least 21 days to
review the Release and has been advised to review it with an attorney of his
choice. In the event the Executive elects to sign this Release prior to this 21
day period, he agrees that it is a knowing and voluntary waiver of his right to
wait the full 21 days. The Executive further understand that he has 7 days after
the signing hereof to revoke it by so notifying the Company in writing, such
notice to be received by _____________ within the 7 day period. The Executive
further acknowledge that he has carefully read this Release, knows and
understands its contents and its binding legal effect. The Executive acknowledge
that by signing this Release, he does so of his own free will and act and that
it is his intention that he be legally bound by its terms.

 

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

COMVERSE TECHNOLOGY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE EXECUTIVE

 

 

 

 

Joseph R. Chinnici

 

 

 

 

 

 

18

 

 